Name: Regulation (EEC) No 1906/74 of the Commission of 22 July 1974 amending Regulation No 184/66/EEC of 21 November 1966 as regards the amount of the standard fee per duly completed farm return
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 74 Official Journal of the European Communities No L 201 / 17 REGULATION (EEC) No 1906/74 OF THE COMMISSION of 22 July 1974 amending Regulation No 184/66/EEC of 21 November 1966 as regards the amount of the standard fee per duly completed farm return THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 79/65/EEC (') of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community, as last amended by Regulation (EEC) No 2910/73 (2 ), and in particular Article 9 thereof ; Whereas Article 5 of Commission Regulation No 184/66/EEC (3 ) of 21 November 1966 concerning the collection , verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings provides for payment of a standard fee of 25 units of account per duly completed farm return forwarded to the Commission ; Whereas when that fee was set, farm returns were expected to be submitted in written or typed form only ; Whereas since that time , provision has been made in Article 1 of Commission Regulation (EEC) No 746/68 (4 ) for the use of new and more elaborate forms for the submission of farm returns  the accountancy data being presented on punched cards or magnetic tapes ; whereas in future all farm returns are to be submitted on these new forms ; Whereas the presentation of accountancy data on punched cards or magnetic tapes is more costly and this justifies an increase in the standard fee per duly completed farm return ; Whereas in determining the amount of this increase account should also be taken , as far as possible , of the general rise in costs since 1 966 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Commu ­ nity Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Sole Article The following subparagraph is added to Article 5(1 ) of Regulation No 184/66/EEC : 'However, in respect of farm returns relating to the " 1974" accounting year ending between 31 December 1974 and 30 June 1975 , and to subsequent accounting years , that sum is increased to 35 units of account .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1974 . For the Commission The President Francois-Xavier ORTOLI (&lt;) OJ No 109 , 23 . 6 . 1965, p. 1895/65 . (2 ) OJ No L 298 , 27 . 10 . 1973 , p. 1 . (*) OJ No 213 , 23 . 11 . 1966, p. 3637/66 . (4 ) OJ No L 140 , 22 . 6 . 1968 , p. 1 .